Luke, J.
1. In reviewing the judgment of a superior court in ruling upon a certiorari this court must ascertain the facts from the answer to the writ; and where there is no answer in the record, none of the allegations in the petition are verified, and, in the absence of such verification, this court cannot reverse á judgment of the judge of the superior court overruling the certiorari. Manning v. Mayor &c. of Gainesville, 125 Ga. 239 (53 S. E. 1002), and citations.
*358Decided January 10, 1923.
C. T. Guyton, for plaintiff in error. B. W. Sheppard, contra.
2. In this case the answer of .the trial judge was not specified as a part of the record to be sent up to this court, and it was not so transmitted. The rule stated above having been urged by counsel for the defendant in error, counsel for the plaintiff in error petitioned this court to order the clerk of the superior court of Effingham county to send up as a part of the record a certified copy of the answer of the trial judge to the petition for certiorari, whereupon this court did so order, and the clerk of the superior court certified that it was impossible for him to obey the order, as the answer was not in his office. Under these circumstances (there being no motion to establish a copy of the lost record), and under the foregoing ruling, the judgment overuling the certiorari cannot be reversed.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.